 1
 2
                                                                        F tL .......r=o.
                                                                           fp


 3                                                                       JAN O 1 Z02J

 4
                                                    'i              Cl.JERK US 01$:RICT COUAi
                                                    i :r. ,�· . .    HERN DISTRICT OF CALIFORNIA
                                                    I      •                               DEPLJTY
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,            Case No. 19cr4484-JAH
11
                 Plaintiff,
12                                        JUDGMENT & ORDER GRANTING
           V.                             MOTION AND DISMISSING
13                                        INDICTMENT
14   ARMANDO JAIMES-GARCIA,
                                          Dkt. No. 16
15               Defendant.
16
17
18
          Upon motion of the parties, and good cause appearing, the Court GRANTS the
19
     motion, and DISMISSES the Indictment [Dkt. No. 8] with prejudice.
20
          IT IS SO ORDERED.
21
22
          DATED:      l-J. -98
23                                          HON. JOHN A. HOUSTON
                                            United States District Judge
24
25
26
27
28
